Citation Nr: 0122265	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  00-13 167	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
malaria


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1941 to 
April 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 RO decision, which denied the 
veteran's claim of entitlement to an increased (compensable) 
evaluation for malaria and continued a zero percent 
evaluation for such.  The veteran perfected an appeal of this 
determination.


REMAND

The veteran contends that his service-connected malaria is 
more disabling than the current zero percent (noncompensable) 
rating.  He maintains that he continues to suffer from 
episodes of chills and fever, as well as constant pain, which 
he believes are residuals of his malaria.

He is currently evaluated under Diagnostic Code 6304 for 
malaria.  Under this diagnostic code, malaria as an active 
disease warrants a 100 percent rating.  Pursuant to the NOTE 
following such code, the diagnosis of malaria depends on the 
identification of malarial parasites in blood smears.  In 
this context, the veteran's service medical records reflect 
that he had positive malaria smears in November 1944, and in 
June 1945, for which he received treatment during service.  
However, in order for the veteran to establish that he 
currently suffers from relapses of malaria, the relapses must 
be confirmed by the presence of malarial parasites in blood 
smears.  Thereafter, the residuals are to be rated as liver 
or spleen damage under the appropriate system.  38 C.F.R. 
§ 4.88b, Diagnostic Code 6304, NOTE.

Thus, the applicable basis for an increased schedular rating 
for the disability at issue is under the provisions of 
Diagnostic Code 6304.  What is unclear at this point, is 
whether the veteran presently suffers from relapses of 
malaria, associated with symptoms of pain, chills, and 
fevers.  If relapses of malaria are present, a higher 
schedular evaluation would be available under the provisions 
of Diagnostic Code 6304.

A review of the record reveals that the veteran underwent a 
VA infectious disease, immune disorder and nutritional 
deficiency examination in March 2000, which included a blood 
test for malaria.  However, the report of that examination is 
incomplete.  Although the examiner opined that it is unlikely 
that the veteran has residuals of malaria at this time, he 
did indicate that blood was drawn for malaria smears and that 
a plenary review of the laboratory work addendum would be 
forthcoming.  Moreover, while the evaluation of the veteran's 
laboratory specimens was normal, the collection instructions 
provided that the specimens for malaria must be drawn at 
fever peak, and again 36 hours later.  As the VA examiner did 
not provide whether he reviewed or considered the results of 
the laboratory specimens in conjunction with his prior 
medical opinion; and as there is no indication from the 
record that the veteran's blood specimens were collected 
according to the instructions, this examination is inadequate 
for purposes of determining whether the report of VA 
examination performed in March 2000 definitively rules out 
relapses of malaria.  See Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).  Accordingly, this claim must be remanded to 
provide the veteran an adequate examination that contains 
sufficient detail to ascertain the existence and severity 
under the rating schedule of any relapses, and (or) 
residuals, of malaria.

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.  

Prior to arranging for the veteran to undergo further VA 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records, to 
particularly include those from the VA Medical Center (Bay 
Pines), dated in March 2001, and those pertaining to 
treatment at the Duke University Medical Center.  In this 
regard, the Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  The RO should also obtain 
outstanding pertinent medical records from any other 
source(s) or facility(ies) identified by the veteran.

Additionally, based on the veteran's testimony provided 
during the June 2001 personal hearing, he indicated that he 
was totally disabled due to his service-connected malaria.  
Therefore, the veteran's statements raise the issue of 
entitlement a total disability rating based on individual 
unemployability (TDIU) under 38 C.F.R. § 4.16(b), in 
connection with the appeal for an increased compensable 
rating for malaria.  61 Fed. Reg. 66749, VAOPGCPREC 6-96, 
slip op. at 15 (1996).  See also Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 
1 (2001).  Accordingly, this matter is referred to the RO for 
appropriate action.

The Board notes that the above-requested development is 
consistent with duties imposed by the Veterans Claims 
Assistance Act of 2000 (signed into law, during the pendency, 
in November 2000).  However, the actions identified herein do 
not relieve the RO of the responsibility to ensure that the 
Act and the implementing regulations have fully been complied 
with.  Hence, in addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the Act and the 
implementing regulations.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA medical 
facilities, as well as from any other 
source(s) or facility(ies) identified by 
the veteran, to specifically include the 
records from the VA Medical Center (Bay 
Pines), dated in March 2001, and those 
pertaining to treatment at the Duke 
University Medical Center.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
be noted in the veteran's claims file, 
and he and his representative so 
notified.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do 
so before arranging for him to undergo 
medical examination.

2.  The RO should obtain from the veteran 
a full educational, vocational and 
occupational history, to include periods 
of unemployment or less than full time 
employment.  Specifically, the RO should 
obtain from the veteran information 
concerning his employment background and 
history.  With respect to employment 
records, particularly those relating to 
lost time, sick leave, and/or the factors 
that led to the veteran's retirement, the 
RO should also request that the veteran 
furnish the names and addresses of all 
private and government (i.e., Federal, 
State, and local) employers for whom he 
has worked, and that he provide the 
approximates dates of employment, the 
income earned during each identified 
employment period, any time lost, sick 
leave used, and factors that led to the 
veteran's retirement as relevant to each 
identified employer. 

3.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records, which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
employment-personnel, or any other 
records indicated by the veteran, it 
should follow the proper procedures as 
set forth in the Veterans Claims 
Assistance Act and the implementing 
regulations at 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

4.  After all evidence received pursuant 
to the above-requested development is 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
a VA examination to determine the current 
existence, manifestations, and severity 
of his service-connected malaria.  All 
indicated studies should be performed, to 
include blood smears (in accordance with 
the specified collection instructions), 
and all manifestations of current 
disability should be described in detail.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
physician designated to examine the 
veteran. 

The examiner should specifically comment 
upon the presence or absence of malarial 
parasites in the blood smears; and, if 
present, the extent of the residual 
disability due the relapse of malaria.  
It is essential that the examiner discuss 
the presence or absence of symptoms 
compatible with malaria.  In addition, 
the examiner should comment on whether 
the veteran suffers from liver or spleen 
damage, and should describe 
manifestations of any current disability 
in detail.

On the basis of both current examination 
findings and a thorough review of all 
records in the claims file, the examiners 
should express an opinion regarding the 
overall degree of physical impairment 
resulting from the veteran's service-
connected malaria and the effect of this 
disability on his ability to work.  In 
expressing this opinion, the examiner 
should also comment on the following:  
Does the veteran's residuals of malaria, 
alone, render him unemployable?  

The examiner should not render a final 
opinion until after receipt and review of 
all test results.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.  

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act and the 
implementing regulations is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in the 
implementing regulations at 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159) are fully complied 
with and satisfied.

8.  After completion of the requested 
development and any other indicated 
development and/or notification action, 
the RO should adjudicate the claim for an 
increased (compensable) evaluation for 
malaria in light of all pertinent 
evidence and legal authority, to include 
that cited to herein.  The RO's 
adjudication of the claim should include 
consideration of the provisions of 
38 C.F.R. § 4.16(a)-(b), in light of the 
additional evidence associated with the 
claims file.  If the veteran fails to 
report for the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  The 
RO must provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that were noted in the REMAND.

9.  If the claim remaining on appeal is 
not granted to the veteran's 
satisfaction, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 

